United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 24, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 04-40370
                         Summary Calendar



TOMMY W. NIXON,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CV-701
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tommy W. Nixon (“Nixon”) has appealed the denial of his

application for Title II disability insurance benefits and Title

XVI supplemental security benefits.    Nixon contends that the

administrative law judge (“ALJ”) failed to consider all of the

medical evidence when deciding that he did not meet or equal the

criteria of Listing 1.03 of the Listing of Impairments.         He also

contends that the ALJ applied an improper legal standard by

failing to consider the cumulative effect of his impairments and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40370
                                -2-

failed to fully develop the record regarding the nature of the

medical procedures he underwent.   Nixon further argues that the

magistrate judge (“MJ”) erred in substituting his personal

medical opinion for that of the physicians and that the ALJ did

not properly assess the severity of his pain.

     This court’s review of the Commissioner’s decision is

limited to determining whether substantial evidence in the record

supports the decision and whether the Commissioner applied the

proper legal standards.   Greenspan v. Shalala, 38 F.3d 232, 236

(5th Cir. 1994).   In his decision, the ALJ provided a

chronological discussion of the relevant medical evidence

concerning Nixon’s impairments, including the medical procedures

Nixon underwent.   The ALJ’s decision that “none of [Nixon’s]

impairments either singly or in combination” satisfy the criteria

for any Listing Impairment is supported by substantial evidence.

See Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995); Owens v.

Heckler, 770 F.2d 1276, 1282 (5th Cir. 1985).

     Nixon’s argument that the MJ substituted his personal

medical opinion for that of the physicians is not supported by

the record.   Further, his argument is unavailing because the

correctness of the district court’s decision is not before this

court.   This court’s review is to be made independently of the

determinations of the district court, and without regard to

whether the district court acted correctly.     See Cieutat v.

Bowen, 824 F.2d 348, 359-60 (5th Cir. 1987).    Nixon failed to
                             No. 04-40370
                                  -3-

raise his claim that the ALJ did not properly assess the severity

of his pain before the district court.      Thus, this court need not

consider it.     See Castillo v. Barnhart, 325 F.3d 550, 552 (5th

Cir. 2003).

     AFFIRMED.